DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 02/28/2020 and 10/05/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klyce et al. (USPG Pub No. 2005/0225724), hereinafter “Klyce”.
	Regarding claim 1, Klyce discloses a keratoconus determination apparatus (see Fig. 1, Paragraph 9) comprising: an obtaining portion configured to obtain at least two values among a refractive power or a curvature radius at a steep meridian of a cornea of an eye to be tested, a refractive power or a curvature radius at a flat meridian of the cornea, and an angle of the steep meridian or the flat meridian (Paragraphs 26, 29, 32, 33); and a determination portion 
Regarding claim 3, Klyce discloses further comprising a storage portion (25) configured to store a relational expression in which the values obtained by the obtaining portion are independent variables, and a value indicating likelihood of keratoconus is a dependent variable, wherein the determination portion determines keratoconus based on the relational expression (Paragraphs 31, 34, 43).
Regarding claim 7, Klyce discloses wherein the determination portion determines whether or not an eye has keratoconus (Paragraphs 31-33), according to comparison between a predetermined cutoff value and an output value obtained by substituting, into the relational expression, the values obtained by the obtaining portion (see Fig. 8, Paragraphs 50, 51).
Regarding claim 8, Klyce discloses a computer-readable storage medium having stored therein a program for causing a computer to perform (see Fig. 1, Paragraph 23): obtaining at least two values among a refractive power or a curvature radius at a steep meridian of a cornea of an eye to be tested, a refractive power or a curvature radius at a flat meridian of the cornea, and an angle of the steep meridian or the flat meridian (Paragraphs 26,29, 32, 33); and determining whether or not the eye to be tested has keratoconus, based on the values obtained in the obtaining (Paragraphs 32, 33). The claim requires obtaining a minimum of two values. The cited paragraphs of Klyce teach obtaining at least two of the recited values.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klyce (USPG Pub No. 2005/0225724) in view of Shimizu et al. (USPG Pub No. 2020/0100673), hereinafter “Shimizu”.
Regarding claim 2, Klyce discloses and the determination portion determines whether or not the eye to be tested has keratoconus (Paragraphs 31-33). Klyce discloses the claimed invention, but does not specify wherein the obtaining portion obtains all of the refractive power or the curvature radius at the steep meridian of the cornea of the eye to be tested, the refractive power or the curvature radius at the flat meridian of the cornea, and the angle of the steep meridian or the flat meridian, based on all of the refractive power or the curvature radius at the steep meridian, the refractive power or the curvature radius at the flat meridian, and the angle of the steep meridian or the flat meridian, the all thereof being obtained by the obtaining portion. Although the apparatus of Klyce is capable of obtaining said values, Shimizu provides further evidence that one of ordinary skill in the art is capable of modifying Klyce to include such functions. In the same field of endeavor, Shimizu discloses wherein the obtaining portion obtains all of the refractive power or the curvature radius at the steep meridian of the cornea of the eye to be tested, the refractive power or the curvature radius at the flat meridian of the cornea, and the angle of the steep meridian or the flat meridian, based on all of the refractive power or the curvature radius at the steep meridian, the refractive power or the curvature radius at the flat meridian, and the angle of the steep meridian or the flat meridian, the all thereof being obtained by the obtaining portion (Paragraphs 139, 140). Therefore, it would have been obvious .
	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Klyce (USPG Pub No. 2005/0225724) in view of Falck, JR. et al. (USPG Pub No. 2003/0236470), hereinafter “Falck”.
Regarding claim 4, Klyce discloses the claimed invention, but does not specify wherein the relational expression is a logistic regression equation. In the same field of endeavor, Falck discloses wherein the relational expression is a logistic regression equation (Paragraph 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Klyce with wherein the relational expression is a logistic regression equation of Falck for the purpose of providing an analysis practice which allows the consideration of several variables at a time (Paragraph 29).
Regarding claim 5, Klyce and Falck disclose the claimed invention, but do not specify wherein, in the logistic regression equation, a refractive power at a steep meridian of a cornea, a refractive power at a flat meridian of the cornea, and a dummy variable indicating whether an angle of the steep meridian is an angle classified as a with-the-rule astigmatism or another angle are independent variables, a first coefficient that is a regression coefficient of the refractive power at the steep meridian is a positive value, a second coefficient that is a regression coefficient of the refractive power at the flat meridian is a negative value, and a third coefficient that is a regression coefficient of the dummy variable is a negative value. Applying 
	Regarding claim 6, Klyce and Falck disclose the claimed invention, but do not specify wherein the first coefficient is +1.707, the second coefficient is - 0.997, and the third coefficient is -3.481. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Klyce and Falck with wherein the first coefficient is +1.707, the second coefficient is - 0.997, and the third coefficient is -3.481 for the purpose of considering several variables at a time for the desired calculation (Paragraph 29 of Falck) and providing corneal analysis that improves on classifications of corneal topographies for diagnosis (Paragraph 7 of Klyce).
Prior Art Citations
              Andrews et al. (USPG Pub No. 2017/0181620) and Grant et al. (USPG Pub No. 2014/0043588) are each being cited herein to show a keratoconus determination apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.